Exhibit 10.3

 

ROYAL CARIBBEAN CRUISES LTD.

BOARD OF DIRECTOR COMPENSATION SCHEDULE

EFFECTIVE FOR 2013 FISCAL YEAR

 

Cash Compensation

 

Non-employee members of the Board of Directors are entitled to receive cash fees
as follows:

 

Cash Compensation

 

Amount

 

Annual Board Retainer

 

$

60,000

 

Annual Lead Director Retainer

 

50,000

 

Annual Audit Committee Chairman Retainer

 

30,000

 

Annual Audit Committee Member Retainer

 

15,000

 

Annual Compensation Committee Chairman Retainer

 

15,000

 

Annual Committee Chairman Retainer (All Other Committees)

 

6,000

 

Annual Committee Member Retainer (All Other Committees)

 

5,000

 

Board Per Meeting Fees

 

1,200

 

Committee Per Meeting Fees (All Committees)

 

1,200

 

 

Equity Compensation

 

At the discretion of the Board, each non-employee director is eligible to
receive an annual grant of equity awards with an aggregate value on the date of
grant equal to $120,000.  The entire amount of the award is payable in
restricted stock units which fully vest on the date of grant.  Shares of our
common stock underlying the restricted stock units are deliverable one year
after the grant date independent of whether the director holding the restricted
stock units continues to serve as a Board member as of the share delivery date.

 

Cruise Benefits

 

The Company provides Board members with certain cruise benefits in accordance
with the Company’s Board Member Cruise Policy.

 

--------------------------------------------------------------------------------